          Case 3:18-cv-00043-MMC Document 100 Filed 08/01/19 Page 1 of 28




                           Chris DeMassa
                                                                                   FILED
      1   Your Name:

      2   Address*                  Camino Real, Suite 238                        AUG-12019
                                                                                SUSAN Y. SOONG
                           Los Altos, CA. 94022
      3                                                                     CLERK. U.S. DISTRICT COUR
                                                                           NORTH DISTRICT OF CALIFORf
                           650-948-0530
      4   Phone No.:

      5   E-mail-          staff@tmexpress.com
      6   Pro Se Defendant

      7


      8                                    UNITED STATES DISTRICT COURT

      9                                  NORTHERN DISTRICT OF CALIFORNIA

     10                    Division [check one]'. IZI San Francisco • Oakland • San Jose • Eurek
0/
     11


     12


     13   LegalForce RAPC Worldwide, P.C.                                    3:18-CV-00043-MMC
                                                             Case Number:

     14                                                      ANSWER

     15                    Plaintiff,                        Check only ifyou include a Counterclo im o r
                                                             Crossclaim:
     16             vs,                                      • AND COUNTERCLAIM
     17   Chris DeMassa, DBA
                                                             • AND CROSSCLAIM
     18   TradeMark Express

     19   Urgent Trademark
                                                             DEMAND FOR JURY TRIAL [check one]
     20                                                       / Yes                    n No
     21                     Defendant.                                     Thomas S. Hixson
                                                             Judge: Hon.
     22


     23                                 1. Responses to the Claims in the Complaint
     24   Eachparagraph ofthe Complaint should be numbered. Read eachparagraph carefully.
             • Ifeverything in the paragraph isfalse, do not write that paragraph number anywhere. The
     25        first paragraph ofthisAnswer denies everything that is not specifically admitted.
             • Ifeverythingin theparagraph is true, write that paragraph number in Section B, below.
     26      • Ifyou don't know whether the paragraph is true or not, write that paragraph number in
                    Section C, below.
     27      • If the paragraph is partly true and partlyfalse, write that paragraph number in          Section D
                    below andexplain which specific parts ofthe paragraph are true.
     28      •      Use more pages ifneeded.

          ANSWER                                                           Page ^     of
                               3:18-CV-00043-MMC
          CASE NUMBER                                                      [JDC TEMPLATE - Rev. 201
              Case 3:18-cv-00043-MMC Document 100 Filed 08/01/19 Page 2 of 28

                          Case: 3:18-cv-00043-MMC Filed 08/01/2019


1    Honorable Judge Hixson,

2    Please note: Iam not on PacerPro. To date, I have not yet asked for any discovery

3    from Plaintiff. Raj Abhyanker promised, but has yet to deliver, despite several

4    verbal requests to Plaintiff and his legal team, written transcripts of the 3

5    depositions from myself ("'February 2019), my office manager (~March 2019) and

6    Tom Cook ("March 2019) - one of our network of independent trademark

7    attorneys. Icannot effectively defend myself without these 3 written transcripts.

8    Additionally, I have complied to the Court with 3 appearances in San Francisco

9    with Judge Chesney, Judge Beeler and you. Judge Hixson. I have met with

10   independent attorney Jorge Amador in San Francisco and Los Altos. I have kept

11   with, more or less, with all the motions and requirements of the Court. I have

12   driven to SanJose and San Francisco Courts - taking me out of the office wher4 I

13   play a critical sales role - probably 20 times over the last 19 months. Our sales

14   have dipped every single time I have been out of the office. This lawsuit has

15   damaged my business, probably by over $50,000 in increased expenses and los[t

16   sales.


17




                                           Page 1 of 22
          Case 3:18-cv-00043-MMC Document 100 Filed 08/01/19 Page 3 of 28

                        Case: 3:18-cv-00043-MMC Filed 08/01/2019


1    The Court has consistently misunderstood these points of malpractice, ethic

2    violations and fraud about Raj Abhyanker personally and his company's

3    Trademarkia / LegalForce everyday operations. The Court keeps perpetuating this

4    case for no reason. I cannot afford an attorney. I have to stumble though these

5 motions, hoping Iam doing them correctly. Ilose sleep, sales, attorneys and st^ff

6    because of the imbalance this lawsuit has impacted my business.




8    Raj Abhyanker has lied to the Court consistently in his so-far fruitless attempt t o

9 put TradeMark Express out of business over the past 19 months. He has used tjie
10   Court with countless motions as a tool for that purpose - to put us out of

11   business. He has failed to back up his made up claims with ANY evidence of

12   damages from his sales declines from everyday competition in the marketplace

13   Sales at Trademarkia / LegalForce are dropping because Raj Abhyanker himself

14   insists on running a fraudulent practice for over a decade where hundreds of

15   thousands of new business trademark applications have been filed since 2009

16   with no prior comprehensive research whatsoever, thereby disregarding

17   trademark industry norms to conduct comprehensive research on client's nam^s,
18   slogans and logos in sound, appearance and meaning BEFORE application of any

                                           Page 2 of 22
           Case 3:18-cv-00043-MMC Document 100 Filed 08/01/19 Page 4 of 28

                        Case: 3:18-cv-00043-MMC Filed 08/01/2019


1    trademark to a State or USPTO. His client's USPTO refusal rate is astronomical.


2    Why? Because Raj Abhyanker thinks it's a good business practice, a more

3    profitable business practice, to sell MORE legal services when client's trademaijk

4    applications are refused for sloppy filed USPTO simple specimen, entity and

5    sloppily written goods/services statement refusals and more the more often

6    likelihood of confusion refusals all because research was never done before filing

7    This criminal, fraudulent unethical business practice over the last 10 years is why

8    Trademarkia / LegalForce's sales are down. Business clients who are no longer n

9    business because their business names, slogans or logos were refused by the

10   USPTO or got cease and desist orders from other companies who had prior

11   Federal trademark. State trademark or common law rights. Our surveys of Raj

12   Abhyanker's directly filed application found an astonishing 30% USPTO refusal

13   rate for application that were filed sloppily (6%) or should never had been filed

14   (24%) because prior research was never done. The average new business needi

15   $30,000 to start. It is unthinkable to consider all the damage done to Trademar

16   / LegalForce's clients who have invested their life savings into a new business c

17   to be misrepresented by the first place they called, the first place they trusted, to

18   start those businesses. Over the years Trademarkia / LegalForce charged from ^69

                                           Page 3 of 22
           Case 3:18-cv-00043-MMC Document 100 Filed 08/01/19 Page 5 of 28

                         Case: 3:18-cv-00043-MMC Filed 08/01/2019


1    to $199 for these under market "file-only" packages - without a peep of guidance

2    that actual comprehensive research is ALWAYS needed before filing, only to be

3    sold 4 to 12 months later, suddenly needed fix it packages of $250 for simple

4    trademark application repairs to $950 for likelihood of confusion responses to

5    USPTO - which almost to the T failed. These were trademark applications that

6    should never had been filed - or at least filed correctly in the first place. Raj

7    Abhyanker is a fraud dressed as an attorney. Raj Abhyanker gives attorneys a bad

8    name. Raj Abhyanker has made getting a trademark harder because the average

9    business consumer does not know what to believe when they see Trademarkia /

10   LegalForce ads from a law firm for $199, vs a non-law firm like us for $600, to get

11   a trademark, who does comprehensive research for all its clients - because it is

12   the right thing to do - NOT to make more sales in the future doing fruitless

13   damage control after a client is captured. These are clients we NEVER see becajjse

14   they are taken into Trademarkia / LegalForce's endless loop of automatic emai

15   marketing, or are damaged whereas they do not trust any company to handle

16   their next trademark or they are so damaged they go out of business altogether.

17




                                            Page 4 of 22
           Case 3:18-cv-00043-MMC Document 100 Filed 08/01/19 Page 6 of 28

                         Case: 3:18-cv-00043-MMC Filed 08/01/2019


1    Let me state clearly for the record, TradeMark Express has not had a single

2    Federal or State trademark final refusal in 11 years. If there are any, I am not

3    aware of them. This does not include clients who insisted on filing a trademark

4    application despite advice from one of the network of trademark attorneys not to

5    file. I know of 5 refusals in our 27 years in business. This is an incredible record -

6    but not really, when you actually do comprehensive research BEFORE filing any

7    trademark - as the USPTO and ALL competent trademark attorneys who charg(i

8    fair rate, usually $2000 to $4000 for the 8 to 10 hours of work it actually takes :o

9    do trademark something right. We keep an estimated 30% of our clients away

10   from legally blocked names, slogan and logos. When you actually do the reseai^ch

11   prior uses, prior rights can be found and respected. Trademarkia / LegalForce's

12   consistent undercutting of our fees from 33%to 80% over the last 10 years have

13   hurt our business, not the other way around. This is why they can afford

14   attorneys, and I cannot. This is why Iwork 80 hours a week trying to keep my

15   business afloat during a very difficult time period, and Raj Abhyanker does not.

16   This is why Raj Abhyanker goes on vacations all over the world and drives a Tesia,

17   and Ido not go anywhere and drive a 21 year old car. This is why Raj Abhyanker

18   has the money to sue every competitor in sight to damage their businesses anc

                                            Page 5 of 22
           Case 3:18-cv-00043-MMC Document 100 Filed 08/01/19 Page 7 of 28

                         Case: 3:18-cv-00043-MMC Filed 08/01/2019


1    ability to compete in the future - as Trademarkia's Randall Hall admitted to me    in




2    '^March 2018 at the Trademarkia office.




4    I was going to meet with Bruno Tarabichi until I learned he was not really an

5    independent attorney, as mutually agreed, after much arguing, at Judge Beeler's

6 Settlement Conference, but instead incorporated into Raj Abhyanker's legal te^m.
7    This is the email that alerted me:

8
9
10
11         Forwarded Message
      Subject:New document: LegalForce RAPC Worldwide P.C. et al v. Demassa (Doc# 92, N.D.
              Gal. 3:18-cv-00043-MMC)
         Date:Fri, 31 May 2019 21:21:07 +0000 (UTC)
        From:ECFdocuments@pacerpro.com
     Reply-To:nobody@pacerpro.coin
           To:ryanb@legalforcelaw.com, clientmanagement@inbox.legalforcelaw.com,
              jolly@legalforcelaw.com, ruth@legalforcelaw.com, raj@legalforcelaw.com,
              nick@leg2dforcelaw.com, dongxia@rajpatent.com, st^@tmexpress.com, lit-
              support@legalforcelaw.com
12




          LeaalForce RAPC Worldwide P.O. et al v. Demassa
          Docket entry number: 92
          NOTICE of Appearance by Wensheng Ma of Bruno Tarabichi (Ma, Wensheng)
          (Filed on 5/31/2019) (Entered: 05/31/2019)
          Date entered: 2019-05-31




                                            Page 6 of 22
           Case 3:18-cv-00043-MMC Document 100 Filed 08/01/19 Page 8 of 28

                           Case: 3:18-cv-00043-MMC Filed 08/01/2019



                                      https://app.Dacerpro.com/cases/5277126




               Sent from PacerPro, the fastest and most insightful way to access federal court records.
                                Questions? sales@pacerpro.com or (415) 890-4958




4    Yet, Igot the below email from Wensheng "Vincent" Ma saying Bruno Tarabich

5    was OUTSIDE COUNCIL Not true! He was NOT like Jorge Amador, who

6    represented himself professionally, with full respect to Judge BeeleKs orders tc

7    SEE, investigate, but NOT to take copies, or anything else, that could be passed

8    along to Plaintiff or anyone else. The confidentiality was hammered out in the

9    Settlement Conference between Vincent Ma, Raj Abhyanker, Judge Beeler and

10   myself. This is the same Settlement Conference where Ishowed Judge Beeler Ip

11   years of tax returns, 18 months of bank statements and additional peripheral

12   items demonstrating a business hanging on, and barely in business - if not for

13   loans. Judge Beeler agreed that TradeMark Express had no sales increases during

14   the time period Raj Abhyanker insisted Trademarkia / LegalForce claimed to be

15   damaged financially. Instead of making a decision in the moment, and telling Rjij

16   Abhyanker no. Judge Beeler asked me to agree to submit to an outside forensic

                                                    Page 7 of 22
           Case 3:18-cv-00043-MMC Document 100 Filed 08/01/19 Page 9 of 28

                        Case: 3:18-cv-00043-MMC Filed 08/01/2019


1    accountant whereas Raj Abhyanker would pay the supposed $5000 fee. This was

2 huge arguing point as well, as Irefused to pay anything - because Idid not hav^

3    money. The $5000 went to a $2500 split, to nothing as I held nny ground - but |^aj

4    Abhyanker kept insisting - even after a closed door session with Judge Beeler

5    where Raj could be heard yelling at the Judge. This well-argued issue took over

6    :45. At the end literally. Raj Abhyanker got up from the table muttering to himself

7 about how unfair itall was, while shaking his head looking at the floor and sulked
8    out of the room. It was pathetic. He left Vincent Ma to sign the agreement. I

9    asked Vincent if he needed a ride back to the South Bay, because Raj left. He said,

10   "No, he drove himself because Raj texts and does business while he drives, and it

11   wasn't safe to drive with Raj".

12



13




14   HERE'S THAT PRIOR EMAIL. KEY POINTS
15   ENLARGED, AND UNDERLINED BY ME, HERE
16
17
18         Forwarded Message
     SubJect:Introducing Bruno Tarabichi
        DateiThu, 23 May 2019 16:58:43 -0700
       FromiWensheng "Vincent" Ma <vincent@legalforcelaw.com>
          TorTradeMark Express - TM®SM - Chris DeMassa <staff@tmexpress.com>
         CC:Bruno Tarabichi <bnino@tmwlawfirm.com>, LitigationSupport <lit-
            support@legaiforcelaw.com>
                                           Page 8 of 22
           Case 3:18-cv-00043-MMC Document 100 Filed 08/01/19 Page 10 of 28

                            Case: 3:18-cv-00043-MMC Filed 08/01/2019




 2   Mr. Demassa,
 3
 4   Judge Hixson has issued the order for today's hearing (see attached). Per his order, I am

 5 providing you with the information ofour outside counsel Mr. Brunp
 6 Tarabichi below:
 7
 8   BRUNO TARABICHI
 9   TMW Law
10   4750 Almaden Expy 124-359
11   San Jose, CA 95118
12   (O) 408-634-0324
13   Email: bruno@tmwlawfirm.com
14


15 Please contact Mr. Tarabichi and provide him
16 the documents show your revenue, expenses aid
17 profits since January 2014 to present - the sam
18 documents you provided to Jorge, as the court
19 noted below:
20
21   Demassa does say he and his bookkeeper have records that showhow muchrevenue his
22   business has earned, what his business expenses are, and the profit his business earns. In fact, he
23   had to assemble those records for the audit of his finances that recently occurred in connection
24   with the settlement discussion. Those documeiits are relevant because they show his profits
25   from the business that RAPC claims is being falsely advertised, which RAPC could potential]
26   recover as Lanham Act damages if the firm v^s the case on the merits.
27   ...
28   Accordingly, the Court ORDERS Demassa to produce documents that showhowmuch revenue
29   his business has earned, what his business expenses have been, and the profit his business ear led
30   from January 2014to the present. He mustproduce thosedocuments to Tarabichi within 30 d lys
31   of this order. The Court ORDERS RAPC to provide Demassa with Tarabichi's mailing address
32   within 24 hours of this order.
33
34   Youhave 30 days to produce these documents. I have copied Mr. Tarabichi in this email. Plejise
35   contacthim directlyfor issues relatedto this production. For all other issues,please contactme
36   and Raj.
37

                                                 Pages of 22
            Case 3:18-cv-00043-MMC Document 100 Filed 08/01/19 Page 11 of 28

                                        Case: 3:18-cv-00043-MMC Filed 08/01/2019


 1
 2   Regards,

 3   Wensheng (Vincent) Ma
 4   Litigation Attorney
 5   LegalForce RAPC Worldwide, P.C.
 6   1580 W. El Camino Real, Suite 10
 7   Mountain View, CA 94040, USA
 8   Tel: (650) 390-6446
 9   Web: www .legalforcelaw.com




10
              LegalForce   n   A fir-
                           RAPC VVoilci'.vide



11   About LegalForce RAPC Worldwide - LegalForce RAPC Worldwide Isa leadinggeneral practice law firm speclalijzing
12   in serving the diverse needs of individuals, businesses, and institutions worldwide.


13



14



15   I waited a week. No call from Bruno. I called him May 31^ at 3:25pm and left a

16   message. Later, that night, at 9:21pm, I got the above email from the Court

17   notifying the Court that Bruno Tarabichi was

18   being added to their legal representation.

19



20   On June 4, Bruno Tarabichi called me back and we had a 10 minute conversatio|n.

21   Before the call Iwas suspect because of the Court notice adding Bruno Tarabichi

22   the LegalForce team. I admit, I was not 100% sure why in the




                                                        Page 10 of 22
Fwd: Registration number 4079267: Received your Response to Of...
                     Case 3:18-cv-00043-MMC Document 100 Filed 08/01/19 Page 12 of 28

         Mon Jul 29 22:03:24 EDT 2019
         STAMP: USPTO/TRS-
         10.115.128.127-20190729220324219530-4079267-20190726012922501463-
         CC-03224725-20190726012922501463




6 of 6                                                                                  7/30/2019,10:43 AM
          Case 3:18-cv-00043-MMC Document 100 Filed 08/01/19 Page 13 of 28

                        Case: 3:18-cv-00043-MMC Filed 08/01/2019


1    World Bruno Tarablchi was added to the case, to the Court, when the first

2    forensic accountant/attorney Jorge Amador was not. Jorge Amador was

3    independent, but Bruno Tarablchi came across as not being independent.

4    Showing Bruno Tarablchi anything seemed like the same as showing it directly t^

5    Raj Abhyanker himself-with all the time he ever wants to read, publish-and

6    who knows what else about my life - for years to come. Where's the

7    confidentiality promised, agreed to in writing at the Judge Beeler Settlement

8    Conference?




10   I played along with Bruno Tarabichi, but just in case, did pause the call at the

11   outset to tape it on my iPhone for my own internal use, so I could be exact about

12   what was to come next. Given all the other stunts by Plaintiff, I expected another

13   one. What came next was Bruno NOT identifying himself as part of Raj

14   Abhyanker's legal team, but demanding COPIES of financial documents - as it w;

15   Judges' order. Iexplained to him, that he should conduct himself as Jorge Amac

16   did, whereas documents could be read, but NOT copied. I offered to go to his

17   office in San Jose or meet here. I thought it odd, he did not want to see tax

18   returns. Jorge Amador had spent quite a bit of time reading the tax returns.


                                          Page 11 of 22
          Case 3:18-cv-00043-MMC Document 100 Filed 08/01/19 Page 14 of 28

                        Case: 3:18-cv-00043-MMC Filed 08/01/2019




3    Raj Abhyanker latest attempt was to try to trick me into giving actual financial

4    records to a NON-INDEPENDENT attorney. The attorney Bruno Tarabichi said h^

5    was independent - but he isn't. See the May 31 Court notice above where Raj

6    Abhyanker is notifying the Court that Bruno Tarabichi was being added to their

7    legal representation. The Court did not receive notice about Jorge Amador. I read

8    that to mean that Jorge Amador was truly independent, but Bruno Tarabichi is not

9    independent. Additionally, Bruno Tarabichi identified himself as NOT an

10   accountant, not a forensic accountant, not even a bookkeeper - but is merely a

11   attorney!! How many more people is the Court going to allow Raj Abhyanker

12   make me submit to for the same thing Judge Beeler and Jorge Amador signed o|ff
13   on? What happened to the Settlement Conference Agreement?

14



15




16   HERE'S A TRANSCRIPT OF AGREED UPON PHONE
17   CALL WITH BRUNO TARABICHI ON JUNE 4. KEY
18   POINTS ENLARGED, AND UNDERLINED BY ME,
19   HERE:
                                          Page 12 of 22
             Case 3:18-cv-00043-MMC Document 100 Filed 08/01/19 Page 15 of 28

                          Case: 3:18-cv-00043-MMC Filed 08/01/2019




 2   Chris De Massa June 4th Recording
 3                                                                           Read only nu   de
4    00:00
5                                               00:06
 6                                                                                     09 45
7                                               Play
 8                                            replay_5
 9                                             Back 5 s
10                                                Ix
11                                             Speed
12                                           volume_up
13                                             Volume
14   Chris
15   All right, Bruno?
16   Bruno
17   Hey.
18   Chris
19   Okay. Go ahead, sir.
20   Bruno

21   It's fine, so ... the judgements pretty specific. So you do not need to
22   produce your tax return. The only thing that they wanted you to
23   produce was those records that you, I guess, had already produced for an audit of your
24   finances from 2014 to the present. Right? That's on pages four and five of the order
25   Chris
26   What documents are you talking about?
27   Bruno
28   Well it says it right here on page four, lines six to nine, it says-
29   Chris
30   Yeah, I don't have any of those things. We've been through that several times.
31   Bruno
32   Well this is reported from the judge and in his orders, because DeMassa does say hi
33   and his bookkeeper have records that show how much revenue his business has
34   earned, what his business expenses are, and the profits his business earned. In fact, he
35   had to assemble those records for the audit of his finances.
36   Chris
37   Well that's on the tax return.

                                             Page 13 of 22
             Case 3:18-cv-00043-MMC Document 100 Filed 08/01/19 Page 16 of 28

                          Case: 3:18-cv-00043-MMC Filed 08/01/2019


 1   Bruno
2    Chris, I'm not the judge, if the order is wrong, you'll need to-
 3   Chris
4 Well, I don't have-those documents you mention, six through nine, the things that aj-e
 5   bullet-pointed in Raj's request for discovery, they don't exist. I don't have them, and I
 6   don't have that data to handle them. I've never used those type of reports before. I
7    don't have them.
 8   Chris
 9 Ifyou want to see income and such, that's on the tax return. Ifyou want to see a bar^
10   statements and stuff that's available too, this is the same things that George looked at
11   when he drove to Los Altos and my bookkeepers office and the same things I show
12   him when I went to San Francisco.
13   Chris
14   I don't understand why I have to show the same things I showed George to you.
15   Bruno
16 You don't have to show them to me, you have 1|o
17 give me copies of them.
18   Chris
19   I have to give you copies of them?
20   Bruno
21   Yes.
22   Chris
23   This is supposed to be confidential. There's supposed to be no copies involved.
24   Bruno
25   They are for attorney eyes only. They don't go to LegalForce. They don't go to Raj.
26   They don't go to Vincent. Butyou're supposed to produce them to me.
27   Chris
28   Uh, that's not the agreement. It's for visual analysis. It's not to give copies that can b|e
29   floated around forever more to whoever to who-knows-who.
30   Bruno
31   Chris, that's the purpose of outside counsel. I'm not going to-I don't need to argue with
32   you. This is the judge's orders. If you want it modified, you'll need to do something
33   Otherwise, what will happen is, again I'm just coming in as custodian for the attom(jys
34   eyes only documents. I'm not litigating this case with you. I have a very limited,
35   specific role which is I handle documents that Raj and LegalForce cannot see. Like,
36   that's the purpose of the division.
37   Bruno

                                              Page 14 of 22
             Case 3:18-cv-00043-MMC Document 100 Filed 08/01/19 Page 17 of 28

                            Case: 3:18-cv-00043-MMC Filed 08/01/2019


1    If the judge made a mistake in his order, you'll need do something to tell the judge,
2    hey this isn't what we agreed to, this isn't my understanding, or I don't have these
3    documents. Otherwise what will happen, is Raj will file a motion to compel and yoi|i
4    can get sanctioned.
5    Bruno
 6   It's not for me to say whether you have something or don't have something or whetf
 7   this was or wasn't your understanding. The judge has ordered what the judge has
 8   ordered and you have 30 days from May 23rd. If there's an issue, I suggest you file
 9   something with the court. Otherwise, it's up to you comply or not comply. If you
10   comply, fine. If you don't, then you could be in violation of the order-
11   Chris
12   Well, you-
13   Bruno
14   Ofcourse I'm not your attorney so I'm not giving you legal advice, please appreciate
15   that.
16   Chris
17   Are you independent? Or are you part of Raj's team?
18   Bruno
19   No, I'm independent. I'm outside counsel. That's the whole point of this, of why the
20   judge appointed me.
21   Chris
22   Thejudge-
23   Bruno
24   Well he signed off on me.
25   Chris
26   Thejudge signed off... he signed off for George not, I don't think ...
27   Bruno
28   I suggest you look at ECS number 91. Maybe you need to hire counsel to help you
29   look at this, I don't know. It's basically up to you, now, whetheryou want to compl)
30   with the order or not or take steps to try to have the order modified.
31   Chris
32   Well, LegalForce, Trademarkia is the competitor of [inaudible 00:04:55], so in the
33   share a stock was to show that this is a ridiculous claim to think that we've profited
34   $167.000 a year totaling $500,000 it'sjust ludicrous and not reflecting in our
35   [inaudible 00:05:14]. Our sales have been down too. Our sales have suffered too. W
36   haven't taken sales-
37   Bruno
38   Chris, you're talking to the wrong person-
39   Chris


                                            Page 15 of 22
             Case 3:18-cv-00043-MMC Document 100 Filed 08/01/19 Page 18 of 28

                          Case: 3:18-cv-00043-MMC Filed 08/01/2019


 1   Well, I'm getting there! Your point is you're supposed to see if we are profitable, if   NQ

 2   have an increase in sales. George looked at this for three hours and found nothing a^d
3    said yes we're profitable but didn't say that we're gaining money at Trademarkia's
4    expense, that we're taking their sales. So I don't know what you're doing that's
 5 different, but I'm telling you one thing, my information is supposed to be confidenti|al
 6   and for your eyes to see and not to take copies that may get distributed anywhere.
 7   Chris
 8   I have no idea who you are, or anything. And the court is very adamant that this
 9   information is for them to look at, not to take copies of That's why George drove to
10   Los Altos from San Francisco, to see the information-
11   Bruno
12   I understand that. This is a different order.
13   Chris
14   I haven't gotten a different order from thejudge. We have the same agreement we had
15   and now Raj is asking for another person to look at-
16   Bruno
17 I will send you ECS 91. It is what it is. I'm not
18 personally invested in this the way you and Ra
19   are.
20   Chris
21   But what do you have take-How come George can look at us, our fmancials and
22   eyeball it and you got to have the actual copies of everything. And the things you're
23   asking for I don't have! The balance sheets, the income statements, I don't have that
24   data to hand to you anyway! So there's nothing to hand you.
25   Bruno
26   Okay. That's fine. What's going to happen is Raj willjust move to compel on the
27   order. I mean-
28   Chris
29   Well isn't that Raj's prerogative? Yourjob is supposed to be looking, meeting, I left
30   you a message on the 31st-
31   Bruno
32 No, no, you're misunderstanding. I am not a
33 damages expert. I am not a bookkeeper. I am
34   not an account. I'm an attorney.
                                             Page 16 of 22
             Case 3:18-cv-00043-MMC Document 100 Filed 08/01/19 Page 19 of 28

                         Case: 3:18-cv-00043-MMC Filed 08/01/2019


 1   Chris
 2   Then why are you involved with this?
 3   Bruno
4    Because unfortunately if you have an attorney or you were familiar with litigation,
5    you would realize this is just how things operate-
 6   Chris
7    Well you keep throwing back that I'm not an attorney. That has nothing to do with
8    this. Why are you involved if you're not an accountant, do I sound that forensic?
9    Bruno
10   Because there will be a damages expert and outside counsel and damages experts ar
11   permitted to see attorneys eyes only documents.
12   Chris
13   Are you a damages expert?
14   Bruno
15   No, I would work with the damages expert.
16   Chris
17   How many more people does Raj have lined up to stick his thumb in my business
18   when there's nothing here to look at and Georgealready spentthree hours looking a
19   and he says there's nothing there!
20   Bruno
21   And if it wasn't me, it would just be someone else. It just needs to be an attorney
22   who's not affiliated with Raj, or LegalForce.
23   Chris
24 Are you affiliated with Raj or LegalForce?
25   Bruno
26 No! I already said no, I'm not. I have my own,
27 separate law firm.
28   Chris
29   Do you have a problem that I'm taping this?
30   Bruno
31   I just don't know if there's anything more for us to talk about. You're either going to
32   want to comply with the order or you're not. It doesn't make much of a difference to
33   me, just let me know what you decide to do.
34   Chris
35   So I am taping this just so you know, and I think you're-
36   Bruno

                                            Page 17 of 22
             Case 3:18-cv-00043-MMC Document 100 Filed 08/01/19 Page 20 of 28

                         Case: 3:18-cv-00043-MMC Filed 08/01/2019


 1   You're not allowed to tape conversations without telling-
 2   Chris
 3   That's why I'm telling you-
 4   Bruno
 5   In advanced. So I don't give you permission to record me.
 6   Chris
 7   I wonder why. I wonder why. I mean, you're like Raj's twin brother. You're not
 8   honest.
 9   Bruno
10   Okay. All right Chris, we can communicate via email if you want.
11   Chris
12   I'm not going to email you. I'm going to file a complaint with the court that you're not
13   honest and you're asking for things that you should not be asking for and you're trying
14   to strong arm me and that's not right. I called you-
15   Bruno
16   I'm really not Chris-
17   Chris
18   I called you the other-
19   Bruno
20   I'm not asking for anything-

21   Chris
22 Then give me permission to use this call since
23 you're so honest. Give me permission to use th:
24 call since you're totally honest, give me
25 permission to use this call. Go ahead, I dare yo|i.
26   Bruno
27   Permission for what?
28   Chris
29   To use this call!

30   Bruno
31   You can use it.
32   Chris
33   Thank you.
34


                                            Page 18 of 22
           Case 3:18-cv-00043-MMC Document 100 Filed 08/01/19 Page 21 of 28

                         Case: 3:18-cv-00043-MMC Filed 08/01/2019




 2   Iwas willing to show records to Bruno Tarabichi, like I had with Jorge Annador, \:^uX

 3   not to give copies. That was not the agreement. In any case the extra records

4    Plaintiff wants have never existed, lama sole proprietor with no need to spend

5    money on reports from my bookkeeper. I have used such data in the past, but

6    now for at least 20 years. There is nothing to see but tax returns and bank

7    statements - exactly what Ishowed Judge Beeler and Jorge Amador.




 9   Before my last motion to the Court on June 21,1 had contacted Jorge Amador

10   about giving the Court and Raj Abhyanker more of a report about my company

11   finances, because Raj Abhyanker was not satisfied. He said he'd be happy to do so

12   after his vacation. He said to contact him, if we still needed it. I added this to my

13   last motion, to the court. It seems this would be a very simple course of action 1or

14   the Court and for Raj Abhyanker Trademarkia / LegalForce. Ithink it shows a lot

15   that Raj Abhyanker would rather hire Bruno Tarabichi, then spend more Court

16   time with these motions, and new complaints in trying to trip me up into having

17   to reply here and face the threat of penalties from the court if I did not defend




                                           Page 19 of 22
          Case 3:18-cv-00043-MMC Document 100 Filed 08/01/19 Page 22 of 28

                        Case: 3:18-cv-00043-MMC Filed 08/01/2019


1    myself just right here. Why not just ask Jorge Amador to elaborate on his work,

2    already done?




4    Raj Abhyanker's sicktactic is to force Defendants to rack up an unending array 9f

5    legal fees - like LegalZoom's $500,000 to force settlements like he has with

6    UpCouncil another like firm, I do not recall at this moment, maybe upWork, to

7    give him stock in their ventures. He's even suing 50 attorneys who try to marke

8    themselves on UpCouncil. The last thing Raj Abhyanker wants is to see the inside

 9   of a court room. IF Raj Abhyanker spent a fraction of his time trying to sincerely

10   help his trademark clients establish successful trademarks, he'd be successful.

11   Please stop enabling him to use the Courts as a way to compete in the

12   marketplace. Raj Abhyanker is using the Courts as a tool. His cases have no mer|t.

13



14   I appreciate the Court's time and understanding.

15   I swear the above is true to the best of my knowledge.

16   Thank you. Judge Hixson.

17



18



                                          Page 20 of 22
           Case 3:18-cv-00043-MMC Document 100 Filed 08/01/19 Page 23 of 28

                         Case: 3:18-cv-00043-MMC Filed 08/01/2019


1    Chris DelVlassa


2    Owner of Trademark Express / Urgent Trademarl<

3    650-948-0530


4



5    PS: In reviewing this before printing Ifigured out the May 31 email had a

6    document attached, see below. Why does the time printed says 21:21pm while

7    time of the email say 2:21pm? PLEASE SEE EXHIBIT 1.

8
9          Forwarded Message
      Subject:New document: LegalForce RAPC Worldwide P.C. etal v. Demassa (Doc# 92, N.If).
              Cal. 3:18-cv-00043-MMC)
         DateiFri, 31 May 2019 21:21:07 +0000 (UTC)
        From:ECFdocuments@pacerpro.com
     Reply-To:nobody@pacerpro.com
           To;ryanb@legalforcelaw.com, clientmanagement@inbox.legalforcelaw.com,
              jolly@legalforcelaw.com, ruth@legalforcelaw.com, raj@legalforcelaw.com,
              nick@legalforcelaw.com, dongxia@rajpatent.com, staff@tmexpress.com, lit-
              support@legalforcelaw.com
10



11



12   Additionally, the finally opened document backs up the fact that Bruno Tarabicl|ii

13   is co-counsel of LegalForce. I had not seen the attached document until today,

14   August 1. This opens a new question, about fraud, entrapment, lying- not sure

15   what you call it - when Bruno Tarabichi is supposed to be independent, but

16   before he calls me to get all kinds of information Judge Beeler istryingto protej:l
                                           Page 21 of 22
          Case 3:18-cv-00043-MMC Document 100 Filed 08/01/19 Page 24 of 28

                       Case: 3:18-cv-00043-MMC Filed 08/01/2019


1   me from giving directly to Raj Abhyanker & Trademarkia / LegalForce - covers

2   himself by notifying the court that he is actually co-council? So, he can stand up

3   and say, we'll I gave you notice in writing. What a fool he is for allowing me to qse

4   the phone call transcript. There you have it. This case has no merit.




                                         Page 22 of 22
Case 3:18-cv-00043-MMC Document 100 Filed 08/01/19 Page 25 of 28




             Exhibit 1
New document: LegalForce
                    Case RAPC Worldwide P.C. etal v. Demassa...
                           3:18-cv-00043-MMC          Document 100              7 ^T
                                                                              Filed  S C\/ OOO*^3
                                                                                    08/01/19 Page 26 ofHh
                                                                                                        28C

       Subject: New document: LegalForce RAPC Worldwide P.C. et al v. Demassa (Doc# 92, N.D. Cal. 3:18-
       CV-00043-MMC)
       From: ECFdocuments@pacerpro.com
       Date: 5/31/2019, 2:21 PM
       To: ryanb@legalforcelaw.com, clientmanagement@inbox.legalforcelaw.com, jolly@legalforcelaw.com,
       ruth@legalforcelaw.com, raj@legalforcelaw.com, nlck@legalforcelaw.com, dongxia@rajpatent.com,
       staff@tmexpress.com, lit-support@legaiforcelaw.com




                       LegalForce RAPC Worldwide P.C. et al v.
                       Demassa
                       Docket entry number: 92
                       NOTICE of Appearance by Wensheng Ma of Bruno Tarabichi (Ma,
                       Wensheng) (Filed on 5/31/2019) (Entered: 05/31/2019)
                       Date entered: 2019-05-31




                                                 https://app.pacerpro.com/cases/5277126




                          Sent from PacerPro, the fastest and most insightfulway to access federal court records.
                                           Questions? sales@DacerDro.com or (415) 890-4958




       Attachments;-


         2019-05-31 Notice [dckt 92_0].pdf                                                                          «i7.9 KB




lofl                                                                                                                8/1/2019, 7:05 AM
     Case 3:18-cv-00043-MMC Document 100 Filed 08/01/19 Page 27 of 28
       Case 3:18-cv-00043-MMC Document 92 Filed 05/31/19 PagSJrd-2


1      Bruno Tarabichi (215129)
       TMW Law
2
       4750 Almaden Expy 124-359
3      San Jose, CA 95118
       Tel: 408-634-0324
4      Email: bruno@tmvvlawfirm.com

5
       Attorney for Plaintiff,
6      LegalForce RAPC Worldwide, P.C.

7

8                                   UNITED STATES DISTRICT COURT

9                                NORTHERN DISTRICT OF CALIFORNIA

10                                      SAN FRANCISCO DIVISION

11

12     LEGALFORCE RAPC WORLDWIDE,                       Case No.:3:18-cv-00043-MMC
       P.C.,
13
                                                        NOTICE OF APPEARANCE OF
14                  Plaintiff,                          BRUNO TARABICHI
              V.
15

16     CHRIS DEMASSA, d/b/a
       TMEXPRESS.COM &
17     URGENTTRADEMARK.COM,

18
                    Defendant.
19

20

21

22

23

24

25

26

27

28



                                                    1
                                  Notice OfAppearance Of Bruno Tarabichi
                                       Case No.:3:18-cv-00043-MMC
     Case 3:18-cv-00043-MMC Document 100 Filed 08/01/19 Page 28 of 28
       Case 3:18-cv-00043-MMC Document 92 Filed 05/31/19 Pkyti 'Au\2


1

2      TO ALL PARTIES, THEIR ATTORNEYS OF RECORD, AND THE CLERK 3F THIS

3      COURT:

4            PLEASE TAKE NOTICE that Mr. Bruno Tarabichi of the TMW Law hereby                  enters his

5      appearance as co-counsel of record for Plaintiff LegalForce RAPC Worldwide, P C.             He is

6      admitted to practice in the State of California. All notices given or required to be givdn, and all
7      papers filed or served, or required to be served, in the above-captioned matter i hould         be

8      provided to and served upon counsel at the address set forth below:
9                            Bruno Tarabichi
                             TMW Law
10
                             4750 Almaden Expy 124-359
11                           San Jose, CA 95118
                             Tel: 408-634-0324
12                           Email: bruno@tmwlawfirm.com

13

14     Dated: May 31,2019                                TMW Law

15

16                                                       /s/ Bruno Tarabichi

17
                                                         Bruno Tarabichi (215129)
18                                                       Attorney for Plaintiff:
                                                         LegalForce RAPC Worldwide, P.C.
19

20

21

22

23

24

25

26

27

28




                                 Notice OfAppearance Of Bruno Tarabichi
                                      Case No.:3:18-cv-00043-MMC
